PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                        No. 15-3399
                       ____________

                MICHELE OWEN BLACK,
                                Appellant

                              v.

  MONTGOMERY COUNTY; DET. JOHN T. FALLON;
   LOWER MERION TOWNSHIP; DET. GREGORY
HENRY; BRYAN GARNER; CHIEF FIRE OFF. CHARLES
  MCGARVEY; DEPUTY FIRE MARSHALL FRANK
   HAND; STATE TROOPER ROBERT POMPONIO
                ____________

 Appeal from the United States District Court for the Eastern
                   District of Pennsylvania
                (E.D. Pa. No. 2-14-cv-06702)
         District Judge: Honorable Anita B. Brody
                       ____________

                   Argued on June 8, 2016

              Before: CHAGARES, KRAUSE,
               and SCIRICA, Circuit Judges



             ORDER AMENDING OPINION


       At the direction of the Court, the opinion filed August
30, 2016 is hereby amended to correct a typographical error
in that the word “not” was omitted from the sentence
appearing at pages 12-13 of the opinion. The sentence as
corrected should read:
      We noted that unlike the “significant pretrial
      restrictions” imposed in Gallo, the plaintiffs’ liberty in
      DiBella was restricted only during their municipal
      court trial and that merely attending trial does not
      amount to a seizure for Fourth Amendment purposes.
      Id.


For the Court,


Marcia M. Waldron, Clerk

Dated: September 16, 2016
CJG/JK/cc: All Counsel of Record




                               2